Citation Nr: 0915515	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.

3.  Entitlement to service connection for residuals of a 
traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
1983.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied service connection 
for a personality disorder, a psychiatric disorder, and for 
residuals of a traumatic brain injury.  

The issues of service connection for a psychiatric disorder 
and residuals of a traumatic brain injury are addressed in 
the REMAND portion of the decision below.



FINDING OF FACT

A personality disorder is not a disease or injury for VA 
compensation purposes.



CONCLUSION OF LAW

A personality disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 
4.9, 4.127 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Shinseki v. Sanders, No. 07-1209, 2009 WL 1045952 (U.S. 
April 21, 2009).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
Veteran's appeal.  

The Veteran is seeking service connection for a personality 
disorder.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The available service treatment records are negative for a 
personality disorder.  Recent VA treatment records reflect 
treatment for a variety of conditions, including a 
psychiatric disorder, variously diagnosed.  In March 2006, 
the Veteran was diagnosed with a personality disorder not 
otherwise specified.  A March 2007 psychiatry admission 
evaluation note reflects an Axis II diagnosis (pertaining to 
personality disorders) of Cluster B traits.

Regardless, personality disorders are not considered a 
disease or injury for VA compensation purposes, and, 
therefore, are not eligible for service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997) (specifically holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid exercise of the authority granted to the Secretary of 
Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  Therefore, service connection is not 
permissible for the claimed personality disorder.

Accordingly, the Board finds there is no legal basis to grant 
service connection for a personality disorder.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board observes that a disorder, such as a personality 
disorder, which cannot otherwise be service connected because 
it, by definition, pre-existed service, may be subject to a 
superimposed disease or injury, and if such disease or injury 
does occur during service, service connection may be 
warranted for the resultant disability.  See VAOPGCPREC 82-90 
(July 18, 1990); see also 38 C.F.R. § 4.127.  The issue of 
entitlement to service connection for a superimposed 
psychiatric disorder will be addressed in the remand portion 
of this decision.


ORDER

Service connection for a personality disorder is denied.




REMAND

With respect to the claims for service connection for a 
psychiatric disorder and residuals of a traumatic brain 
injury, the Board finds that additional development is 
necessary prior to appellate review.  In this regard, at his 
August 2008 BVA hearing, the Veteran appeared to indicate 
that he received VA medical treatment for the claimed 
conditions in 2005, and earlier.  While the RO has obtained 
recent VA treatment records it does not appear that the RO 
has attempted to obtain any pertinent VA treatment records 
dated from 1983 to 2006 regarding the claimed disabilities 
that may be available.  In order to ensure a complete record, 
the Board finds that the RO should attempt to obtain such 
records.  38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Moreover, the Veteran has indicated that he had some contacts 
with mental health care providers in Bowie County, in 
Texarkana, prior to service.  At the hearing, the Veteran 
stated that he intended to try to obtain such records.  The 
RO should contact the Veteran and ask him whether he is able 
to obtain these private records.  If the Veteran provides 
additional identifying information regarding this treatment 
provider, the RO should attempt to obtain such records.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for a psychiatric disorder or 
residuals of a traumatic brain injury 
between the date of his separation from 
service in 1983 and 2006.  After securing 
any necessary release, the RO/AMC should 
obtain and associate with the claims file 
any records identified by the Veteran.  In 
particular, the RO/AMC should attempt to 
obtain any pertinent VA treatment records 
dated from 1983 to 2006, and private 
medical records from a mental health 
provider in Bowie County, in Texarkana, 
dated prior to service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


